Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is made as of the
September 10, 2019 (the “Effective Date”) by and between Ocugen, Inc., a
Delaware corporation (the “Company”), and Sanjay Subramanian, an individual
(“Employee”).

 

The Company wishes to employ Employee and Employee wishes to be employed by the
Company with the employment starting date on October 1, 2019.  The parties have
now determined it is in its best interest to enter into this Agreement to set
forth the terms and conditions of Employee’s employment with the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:

 

1.                                      Definitions.  As used herein, the
following terms shall have the meanings set forth below unless the contexts
otherwise requires:

 

“Affiliates” means, with respect to a person, all other persons controlling,
controlled by or under common control with the first person; the term “control,”
and correlative terms, means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a person; and “person” means
an individual, partnership, corporation, limited liability company, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Base Compensation” shall mean the annual rate of compensation set forth in
Section 4.1, as such amount may be adjusted from time to time.

 

“Board” shall mean the Company’s Board of Directors.

 

“Cause” shall mean the occurrence of any one or more of the events set forth
below in clauses (a) through (d), which, in the case of the event or events set
forth below in clause (a) is not cured by Employee within the time periods set
forth therein:

 

(a)                                 failure or refusal by Employee to make a
reasonable attempt to substantially perform a material portion of the duties of
his employment or to comply with the written rules and policies of the Company
which failure continues uncured fifteen (15) days after written notice of such
failure or refusal (or such longer period as is necessary to cure such event so
long as Employee is diligently pursuing such cure and provided such additional
period is approved by the CEO) is provided to Employee setting forth in
reasonable detail the nature of such failure or refusal;

 

--------------------------------------------------------------------------------



 

(b)                                 Employee’s repeatedly engaging in willful
and serious misconduct in connection with his employment;

 

(c)                                  engagement by Employee in fraudulent
conduct; or

 

(d)                                 Employee’s conviction of, or plea of no
contest to, (i) a felony or (ii) other crime the circumstances of which are
substantially related to the Employee’s position.

 

“Change of Control” shall mean (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets, (ii) the
acquisition by any person or group of persons in any transaction or series of
related transactions of direct or indirect beneficial ownership (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934), other than the
Current Holders of Securities of the Company, of the power, directly or
indirectly, to vote or direct the voting of securities having more than 50% of
the ordinary voting power for the election of directors of the Company,
(iii) the consummation of the merger or consolidation of the Company with or
into another entity (except a merger or consolidation in which the holders of
capital stock of the Company immediately prior to such merger or consolidation
continue to hold not less than fifty percent (50%) of the voting power of the
capital stock of the Company or the surviving or acquiring entity immediately
following such merger or consolidation), or (iv) a liquidation, dissolution or
winding up of the Company; provided, however, that a transaction shall not
constitute a Change of Control if the Change of Control is the result of an
equity or debt financing, or if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately prior to such transaction.

 

“Current Holders of Securities of the Company” shall mean the current holders of
issued and outstanding “Securities” of the Company, their “Affiliates” (as such
terms are defined herein), and their respective employees, officers, directors,
blood or legal relatives, guardians, legal representatives, and trusts for the
primary benefit of any of such persons.

 

“Disability” shall mean Employee’s inability, for a period of six
(6) consecutive months, or a cumulative period of one hundred eighty (180)
business days out of a period of twelve (12) consecutive months, to perform the
essential duties of Employee’s position, even after taking into account any
reasonable accommodation required by law, due to a mental or physical
impairment.  The determination of whether Employee is suffering from a
Disability shall be made either (a) by an independent physician, mutually chosen
by Employee and the Company; or (b) because Employee qualifies as disabled for
purposes of the Company’s long-term insurance disability plan, if applicable.

 

“Good Reason” shall mean the occurrence of one or more of the events set forth
in clauses (a) through (e) below without the consent of Employee, provided that
(i) Employee delivers written notice to the Company of Employee’s intention to
resign from employment due to one or more of such events, which notice specifies
in reasonable detail the circumstances claimed to provide the basis for such
resignation, (ii) such event or events are not cured by the Company within
thirty (30) days following delivery of such written notice and (iii) if not
cured

 

2

--------------------------------------------------------------------------------



 

by the Company, Employee resigns his employment within fifteen (15) days
following the Company’s cure period:

 

(a)                                 a reduction in Employee’s annual rate of
Base Compensation unless such reduction is made across all executives or
employees of the Company;

 

(b)                                 a termination or material reduction of a
material benefit under any Company benefit plans, programs or arrangements, in
which the Employee participates unless such termination or reduction is made
across all executives or employees of the Company;

 

(c)                                  a material reduction in Employee’s job
title, powers or authority;

 

(d)                                 a change in reporting relationship;

 

(e)                                  the Company’s material failure to comply
with the terms of this Agreement or any stock option or similar agreement with
Employee then in effect;

 

(f)                                   the requirement by the Company that
Employee relocate or transfer Employee’s principal office to a location more
than 50 miles from Malvern, PA Office (except that the requirement to travel in
Section 2.3 shall not trigger this subsection (e)).

 

“Proceeding” shall have the meaning set forth in Section 8 hereof.

 

“Severance Period” shall mean a period of twelve months (12) immediately
following the effective date of termination of Employee’s employment hereunder
if such termination is by the Company without Cause or by Employee for Good
Reason.

 

“Securities” means any and all securities as such term is defined in Section 2
of the Securities Act of 1933, as amended, including, without limitation, all
common stock, preferred stock, convertible promissory notes, subordinated debt
instruments, and other securities issued by the Company.

 

2.                                      Contingent Employment; Employment and
Duties.

 

2.1.                            As of the Effective Date, Company hereby employs
Employee and Employee hereby accepts appointment as the Chief Financial Officer
(“CFO”) reporting to the Chief Executive Officer (“CEO”) of the company. 
Employee shall be member of the Executive Management Team.  Employee shall be
responsible for all duties and entitled to all authority customarily assigned to
the position of CFO, including those duties described on Exhibit A hereto, as
well as those other duties and such other authority as specified by the CEO. 
The Employee should be available to meet periodically with the Chairman of the
Audit Committee to discuss financial statement reporting and internal controls.

 

2.2.                            Employee shall render such services as are
necessary and desirable to protect and advance the best interests of the
Company, acting, in all instances, under the supervision of the CEO and in
accordance with the policies set by the Company.

 

3

--------------------------------------------------------------------------------



 

2.3.                            So long as Employee shall remain an employee of
the Company, except as provided below, Employee’s entire working time, energy,
skill and efforts shall be devoted to the performance of Employee’s duties
hereunder in a manner that will faithfully and diligently further the business
and interests of the Company; provided, however, that Employee may (i) serve on
corporate, civic or charitable boards or committees; (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions; (iii) manage
personal passive investments; (iv) act in a limited role as an advisor; or
(iv) undertake such other endeavors as may be consented to by the CEO, in each
case so long as the foregoing activities, in the aggregate, do not materially
interfere with the performance of Employee’s duties to the Company in accordance
with this Agreement.  Employee will be based out of and shall work from Malvern,
PA office provided by the Company or other mutually agreeable office.  It is
anticipated that a substantial amount of travel may be required of the Employee
in connection with the performance of his duties.

 

3.                                      Term.  Employee’s employment under this
Agreement shall commence on the Effective Date and shall continue until
Employee’s employment is terminated pursuant to Section 6.

 

4.                                      Compensation and Benefits.

 

4.1.                            Employee shall receive Base Compensation at the
initial gross annual rate (without regard to authorized tax or other legally
required deductions and withholdings) of $325,000, payable in installments in
accordance with the Company’s regular payroll practices in effect from time to
time.

 

4.2.                            In the sole discretion of the CEO within the
guidelines set by the Board for the Executive Management Team, the Company may
pay to Employee an annual bonus at a target level of 30% of Employee’s Base
Compensation (the “Target Bonus”), based upon performance criteria set for
Employee by the Board and certain other factors, including the Company’s
performance, financial stability, availability of cash, industry benchmarks and
standards and market conditions.  Any annual bonus so awarded shall be payable
by March 15th of each year for the Employee’s performance in the previous year
(the “Measuring Year”).  To be eligible for an annual bonus, the Employee must
be employed on the date such bonus is paid.

 

4.3.                            As soon as practicable but in no event later
than the Company’s anticipated reverse merger transaction, Employee shall be
granted an option to purchase fifty thousand (50,000) shares of the Company’s
common stock (with such number of shares subject to adjustment in connection
with the reverse merger transaction or any similar transaction) pursuant to the
terms of the Company’s 2014 Equity Stock Option Incentive Plan (the “Option
Award”).  The Option Award shall be subject to an award agreement and shall vest
in three equal installments over the 3-year period on the anniversary date of
the Effective Date.  The Option Award shall have an exercise price equal to the
fair market value of the Company’s common stock on the date of grant.  Employee
may be eligible to participate in future stock option awards at the sole
discretion of the Board.

 

5.                                      Fringe Benefits.  Employee shall be
entitled to the benefits set forth below for so long as Employee’s employment
with the Company continues:

 

4

--------------------------------------------------------------------------------



 

5.1.                            The Company will reimburse Employee for all
reasonable and necessary expenses incurred by Employee on behalf or for the
benefit of the Company upon receipt of documentation therefor in accordance with
the Company’s regular reimbursement procedures and practices in effect from time
to time.  The Company from time to time may require prior approval for
individual expense items in excess of pre-established aggregate amounts for a
fixed period or in excess of pre-established amounts for any type of expenditure
during any fixed period.

 

5.2.                            Upon Employee’s achieving the eligibility
requirements therefor, if any, Employee will be eligible to participate in all
applicable and established Company benefit plans, programs and arrangements that
may exist from time to time (including, without limitation, pension, profit
sharing, 401(k) plans, and medical and life insurance programs) on the same
terms as apply generally to other similarly situated employees of the Company
from time to time.

 

5.3.                            Employee shall be entitled to the vacation, sick
and other personal time off (PTO), in accordance with the Company’s employee
handbook or policy for the same.  Employee shall be entitled to take four
(4) weeks of paid vacation each calendar year, which vacation shall be prorated
for any partial calendar year and shall accrue in equal installments throughout
the calendar year.  Any unused vacation at the end of each calendar year may be
carried over to the extent provided under the Company’s PTO policies.

 

6.                                      Termination; Payments to Employee.

 

6.1.                            If Employee dies or suffers a Disability, the
Employee’s employment with the Company shall terminate as of the date of death
or Disability.

 

6.2.                            Subject to Section 6.4 and Section 6.5 below,
either Employee or the Company may terminate this Agreement and Employee’s
employment hereunder immediately upon written notice to the other party.

 

6.3.                            If Employee’s employment terminates for any
reason, Employee (or his estate in the event of Employee’s death) shall be
entitled to receive a lump sum cash payment equal to the sum of the following:
(i) payment of accrued but unpaid Base Compensation up to the date of
termination, and any earned but unused paid vacation through the date of
termination, if any and (ii) unreimbursed business expenses covered by
Section 5.1 hereof.

 

6.4.                            In addition to the amounts to be paid to
Employee in accordance with the provisions of Section 6.3 above, and except as
otherwise provided in Section 6.5, if Employee’s employment is terminated (i) by
the Company without Cause or (ii) by Employee for Good Reason, Employee shall be
entitled to receive the following (collectively, (A), (B) and (C) the “Severance
Payment”): (A) for the duration of the Severance Period, Employee’s then current
Base Compensation minus any applicable taxes, and other withholdings, payable in
accordance with the Company’s standard payroll practices; (B) from the
commencement of the Severance Period until the earlier of the expiration of the
Severance Period or such date as Employee, may be eligible for health insurance
coverage under another employer’s or a spouse’s employer’s

 

5

--------------------------------------------------------------------------------



 

health plan, the Company will pay the Employee’s COBRA premium for any
applicable health or dental insurance, if he is eligible to elect COBRA
continuation coverage; and (C) any annual bonus, earned but unpaid for the
previous calendar year, if applicable.

 

6.5.                            If Employee’s employment is terminated (i) by
the Company without Cause or (ii) by Employee for Good Reason, in either case
within three (3) prior to or within twelve (12) months after a Change of
Control, Employee shall be entitled to receive the following (collectively, (A),
(B), (C), (D) and (E) the “Change of Control Severance Payment”), in lieu of the
Severance Payment described in Section 6.4 and in addition to the amounts to be
paid to Employee in accordance with the provisions of Section 6.3 above: (A) for
the duration of the Severance Period, Employee’s then current Base Compensation
minus any applicable taxes, and other withholdings, payable in accordance with
the Company’s standard payroll practices; (B) from the commencement of the
Severance Period until the earlier of the expiration of the Severance Period or
such date as Employee, may be eligible for health insurance coverage under
another employer’s or a spouse’s employer’s health plan, the Company will pay
the Employee’s COBRA premium for any applicable health or dental insurance, if
he is eligible to elect COBRA continuation coverage; (C) any annual bonus,
earned but unpaid for the previous calendar year, if applicable; (D) one
(1) times his then-current Target Bonus payable in a lump sum; and (E) all
unvested restricted stock, stock options and other equity incentives awarded to
the Employee by the Company will become immediately and automatically fully
vested and exercisable (as applicable).

 

6.6.                            Employee shall not be entitled to receive the
Severance Payment or Change of Control Severance Payment unless and until
Employee executes within sixty (60) days following termination of his
employment, and does not revoke as permitted by law, a release in a form
reasonably acceptable to the Company (the “Release”) that unconditionally
releases, waives, and fully and forever discharges the Company and its past and
current shareholders, directors, officers, employees, and agents from and
against any and all claims, liabilities, obligations, covenants, rights, demands
and damages of any nature whatsoever, whether known or unknown, anticipated or
unanticipated, including without limitation, any claims relating to or arising
out of Employee’s employment with the Company, claims arising under the Age
Discrimination and Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, or the Civil Rights Act of 1991, or claims
arising under the applicable state fair employment laws, but excluding
Employee’s right to indemnification from the Company in respect of his services
as a director, officer or employee of the Company or any of its Affiliates.  The
release shall also contain customary non-disparagement covenants by Employee. 
Employee’s right to receive the Severance Payment or Change of Control Severance
Payment is conditioned upon Employee’s performance of the obligations and
covenants contained in this Employment Agreement and the Exhibits to this
Agreement.  In the event of any material breach of any such obligations during
or after payment of the Severance Payment or Change of Control Severance
Payment, the Company may cease to make any remaining payments.

 

The Severance Payment or Change of Control Severance Payment will begin to be
paid as soon as practicable following the date the Release becomes irrevocable,
provided that (i) the initial payment shall include a catch-up payment to cover
amounts retroactive to the day

 

6

--------------------------------------------------------------------------------



 

immediately following the effective date of the Employee’s termination of
employment and (ii) any bonus amounts owed under Section 6.4(C) or 6.5(C) shall
be paid at the same time bonuses are paid to active employees.  If the Severance
Payment or Change of Control Severance Payment are deferred compensation subject
to the requirements of Section 409A of the Code, if the 60-day period described
in the previous paragraph begins in one taxable year and ends in a second
taxable year, such payments shall not commence until the second taxable year.

 

6.7.                            Notwithstanding anything in this Agreement to
the contrary, all payments to be made upon a termination of employment under
this Agreement will only be made upon a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986 (the “Code”).  To
the maximum extent permitted under Section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas.  Reg. §1.409A-1(b)(9)(iii).  For purposes of the application of
Treas.  Reg. § 1.409A-1(b)(4) (or any successor provision), each payment in a
series of payments to Employee will be deemed a separate payment.  In addition,
to the extent compliance with the requirements of Treas.  Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to Employee upon or following his “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following the Employee’s “separation from
service” will be deferred without interest and paid to Employee in a lump sum
immediately following such six month period.  This paragraph should not be
construed to prevent the application of Treas.  Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder.  For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

 

7.                                      Noncompetition; Nonsolicitation;
Confidential Information, etc.  As a condition to Employee’s employment and in
consideration of the compensation and benefits described herein, Employee agrees
to execute the non-competition agreement attached hereto as Exhibit B and
Employee Non-Disclosure and Business Ideas Agreement attached hereto as
Exhibit C, effective as of the Effective Date.

 

8.                                      Indemnification.  Subject to the
Company’s Articles of Incorporation and By-laws, the Company shall indemnify
Employee to the fullest extent permitted by law against all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ fees,
judgments, fines, penalties, and amounts paid in settlement) reasonably incurred
by Employee in connection with any “Proceeding” (as defined herein).  For the
purposes of this Section 8, a “Proceeding” shall mean any action, suit or
proceeding, whether civil, criminal, administrative or investigative, and
derivative or direct, in which Employee is made, or is threatened to be made, a
party to, or a witness in, such action, suit or proceeding by reason of the fact
that he is or was an officer, director or employee of the Company or is or was
serving as an officer, director, member, employee, trustee or agent of any other
entity at the request of the Company.

 

7

--------------------------------------------------------------------------------



 

9.                                      Golden Parachute Tax Provisions.

 

9.1.                            In the event that the Company or any of their
Affiliates undergoes a Change of Control prior to the time that it (or any
Affiliate that would be treated, together with the Company, as a single
corporation under Section 280G of the Code and the regulations thereunder) has
stock that is readily tradeable on an established securities market (within the
meaning of the Section 280G of the Code and the regulations thereunder), if the
payments or benefits provided under this Agreement, either alone or together
with other payments or benefits which Employee receives or is entitled to
receive from the Company or any of its Affiliates, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code, the following
provisions shall apply:

 

9.1.1.                  The Company or any of applicable Affiliates will
cooperate in good faith with Employee such that any such payments or benefits
will not be deemed an “excess parachute payment” within the meaning of
Section 280G of the Code.

 

9.1.2.                  In the event that any payments or benefits (whether
payable pursuant to this Agreement or otherwise) to Employee could be exempt
from Section 280G of the Code if the shareholder approval requirements under
Section 280G(b)(5) of the Code and the regulations thereunder were met, such
payments will be conditioned on shareholder approval in accordance with
Section 280G(b)(5)(B) of the Code and regulations thereunder and the Company or
any of its applicable Affiliates agrees to use best efforts to seek to obtain
such shareholder approval.  The actions of the Company or any of its applicable
Affiliates pursuant to this provision are not intended to bind, nor shall be
construed as binding, the shareholders of the Company or any of its applicable
Affiliates.

 

9.2.                            In the event that the Company or any of its
applicable Affiliates undergoes a Change of Control at such time that it (or any
Affiliate that would be treated, together with the Company, as a single
corporation under Section 280G of the Code and the regulations thereunder) has
stock that is readily tradeable on an established securities market (within the
meaning of the Section 280G of the Code and the regulations thereunder), if the
payments or benefits provided under this Agreement, either alone or together
with other payments or benefits which Employee receives or is entitled to
receive from the Company or any of its applicable Affiliates, would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
Employee shall be entitled to receive (i) an amount limited so that no portion
thereof shall fail to be tax deductible under Section 280G of the Code or
subject to an excise tax under Section 4999 of the Code (the “Limited Amount”),
or (ii) if the amount otherwise payable hereunder together with other payments
or benefits which Employee receives or is entitled to receive from the Company
or any of its applicable Affiliates (without regard to clause (i)) reduced by
all taxes applicable thereto (including, for the avoidance of doubt, the excise
tax imposed by Section 4999 of the Code) would be greater than the Limited
Amount reduced by all taxes applicable thereto, the amount otherwise payable
hereunder together with other payments or benefits which Employee receives or is
entitled to receive from the Company or any of its applicable Affiliates.

 

8

--------------------------------------------------------------------------------



 

9.3.                            In the event that any payments under this
Agreement or otherwise are required to be reduced as described in this
Section 9, the adjustment will be made, first, by reducing the cash severance,
if any, due to Employee pursuant to Section 6; second, if additional reductions
are necessary, by reducing the payments due to Employee under
Section 6.5(D) (Target Bonus) and third, if additional reductions are still
necessary, by eliminating the accelerated vesting of equity-based awards,
starting with those awards for which the amount required to be taken into
account under the Section 280G of the Code rules is the greatest; provided, that
in all events, such reductions shall be done in a manner consistent with the
requirements of Section 409A of the Code, to the extent applicable.

 

10.                               Miscellaneous.

 

10.1.                     Binding Nature of Agreement.  This Agreement shall be
binding upon the Company and shall inure to the benefit of the Company, its
Affiliates, successors and assigns, including any transferee of the business
operation, as a going concern, in which Employee is employed and shall be
binding upon Employee, Employee’s heirs and personal representatives.  None of
the rights or obligations of Employee hereunder may be assigned or delegated,
except that in the event of Employee’s death or Disability, any rights of
Employee hereunder shall be transferred to Employee’s estate or personal
representative, as the case may be.  The Company may assign its rights and
obligations under this Agreement in whole or in part to any one or more
Affiliates or successors.  Any entity into which the Company is merged or with
which the Company is consolidated or which acquires the business of the Company
or the business unit in which Employee is to be principally employed shall be
deemed to be a successor of the Company for purposes hereof.

 

10.2.                     Entire Agreement.  This Agreement, including its
Exhibits, contains the entire understanding among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written.  The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  Notwithstanding the foregoing, nothing herein shall
limit the application of any generally applicable Company policy, practice, plan
or the terms of any manual or handbook applicable to the Company’s employees
generally.

 

10.3.                     Notices.  All notices, requests, consents, and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
or mailed first-class, postage prepaid, by registered or certified mail (notices
sent by mail shall be deemed to have been given on the third day after the date
sent), or by nationally recognized overnight carrier(notices sent by overnight
shall be deemed to have been given on the day after the date sent) or by
confirmed facsimile or electronic mail transmission with a hard copy deposited
in first class mail the same day or the following day, as follows (or to such
other address as either party shall designate by notice in writing to the
other):

 

9

--------------------------------------------------------------------------------



 

If to Company:

 

Ocugen Inc.

5 Great Valley Parkway, Suite #160

Malvern, PA 19355

Attention: Shankar Musunuri

 

If to Employee, to the address on file with the Company.

 

10.4.                     Governing Law; Forum.  This Agreement shall be
governed by the laws of Delaware.

 

10.5.                     Headings.  The article and section headings contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement.

 

10.6.                     Amendment.  This Agreement may be amended, modified,
superseded, canceled, renewed, or extended and the terms or covenants of this
Agreement may be waived, only by a written instrument executed by both of the
parties, or in the case of a waiver, by the party waiving compliance.

 

10.7.                     Waiver.  The failure of either party at any time or
times to require performance of any provision of this Agreement shall in no
manner affect the right at a later time to enforce the same.  No waiver by
either party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

 

10.8.                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same instrument.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

COMPANY:

 

 

 

OCUGEN, INC.

 

 

 

 

 

By:

/s/ Shankar Musunuri

 

 

Shankar Musunuri

 

 

 

 

Its:

Chairman and CEO

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Sanjay Subramanian

 

Name: Sanjay Subramanian

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

Duties

 

Employee shall be the Company’s Chief Financial Officer reporting to the CEO
responsible for:

 

·                  Managing company’s day-day financial operations and
additional activities assigned by the CEO

·                  Setting and execution of annual goals in line with company
goals

·                  Supporting CEO for the meetings with potential investors for
all fund-raising activities

·                  Establishing and supporting the management of the Company’s
annual budget

·                  Building and maintaining strong collaborations with financial
partners (including investors, banks, auditors, etc.)

·                  Leading activities related to selection of ERP

·                  Presenting at investor conferences and supporting analyst
calls as needed

·                  Supporting Executive Management Team as needed

 

--------------------------------------------------------------------------------



 

EXHIBIT B

EMPLOYMENT NON-COMPETITION AGREEMENT

 

THIS EMPLOYMENT NON-COMPETITION AGREEMENT by and between the undersigned
employee (the “Employee”) and Ocugen, Inc., a Delaware corporation (“Company”)
is effective as of the commencement of the Employee’s employment pursuant to the
Executive Employment Agreement dated as of September 10, 2019.

 

RECITALS

 

A.                                    Employee’s position in the Company is such
that Employee will, at times, either personally generate, or be entrusted with,
information, ideas and materials which are the Company’s property, involve trade
secrets, involve customer information and customer lists, or relate to
confidential matters of the Company; and

 

B.                                    The Company will expend and continue to
expend substantial time, effort and money to develop its technology and
products, to service its customers and future customers and to provide the
Employee the opportunity and the resources to extend the goodwill of the
Company.

 

AGREEMENT

 

In consideration of Employee’s commencement of employment, and as a condition
thereto, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Employee and the Company hereby agree as
follows:

 

1.             Non-Competition.

 

1.1.         Following Employment.  Without the Company’s prior written consent,
while the Employee is employed and for twelve (12) months following the end, for
whatever reason, of the Employee’s employment with the Company (the
“Non-Competition Period”), the Employee agrees that in the Restricted Area,
Employee will not perform substantially the same or similar functions or duties
which Employee provided to the Company in the Restricted Field for any person
(including Employee), entity, division, business unit, or association (“Person”)
that is engaged or is contemplating engaging in the Restricted Field; or
(b) advise or consult with any Person primarily engaged or is contemplating
engaging in the Restricted Field regarding the same or similar functions or
duties for which Employee was responsible for at the Company.

 

1.2.         Restricted Field.  For purposes hereof, “Restricted Field” means
the business of (i) developing, designing, manufacturing, marketing and selling
biopharmaceutical products that are intended for treatment of age related
macular degeneration, geographic atrophy, diabetic retinopathy, or retinitis
pigmentosa or (ii) the sale or development of any other products sold or
developed by the Company in the twelve months prior to the end of Employee’s
employment.

 

1.3.         Restricted Area.  For purposes hereof, “Restricted Area” means the
United States.  Employee understands that the market for the Company’s products
is worldwide

 

--------------------------------------------------------------------------------



 

and that the Company is marketing, promotion, and attempting to sell, and
selling its products worldwide.

 

2.             No Interference.  Employee further agrees that while Employee is
employed and for a period twelve (12) months thereafter, Employee shall not take
any directed action to cause any customer, supplier, or vendor of the Company to
terminate or materially diminish its relationship with the Company.

 

3.             Employee Disclosures and Acknowledgments.

 

3.1.         Scope of Restrictions.  Employee acknowledges and represents that
the scope of the restrictions contained in this Employment Non-Competition
Agreement are appropriate, necessary and reasonable for the protection of the
Company’s legitimate business interests and customer goodwill.  Employee
acknowledges that the restrictions imposed herein will not prevent Employee from
earning a living at the end of Employee’s employment with the Company.

 

3.2.         Prospective Employers.  Employee agrees, during the term of any
restriction contained in this Employment Non-Competition Agreement, to disclose
this Employment Non-Competition Agreement to any entity which offers employment
to Employee.  Employee further agrees that the Company may send a copy of this
Employment Non-Competition Agreement to, or otherwise make the provisions hereof
known to, any of Employee’s potential or future employers.

 

4.             Miscellaneous.

 

4.1.         Binding Effect.  This Employment Non-Competition Agreement binds
Employee’s heirs, executors, administrators, legal representatives and assigns
and inures to the benefit of the Company and its successors and assigns.  The
Company may assign this Employment Non-Competition Agreement.

 

4.2.         Amendment or Waiver.  No provision of this Employment
Non-Competition Agreement may be amended or waived other than in writing by the
party against whom enforcement of such amendment or waiver is sought.

 

4.3.         Injunctive Relief.  The parties agree that damages will be an
inadequate remedy for breaches of this Agreement and in addition to damages and
any other available relief, a court shall be empowered to grant injunctive
relief without the Company’s posting of any bond or other security.  The Company
shall be entitled to recover from Employee all litigation costs and attorneys’
fees incurred by the Company in any action or proceeding relating to this
Agreement in which the Company prevails.  The Employee shall be entitled to
recover from Company all litigation costs and attorneys’ fees incurred by the
Employee in any action or proceeding relating to this Agreement in which the
Employee prevails.

 

4.4.         Enforceability.  Employee agrees that if, at any time, despite the
express agreement of the parties hereto, a court of competent jurisdiction holds
that any portion of this Employment Non-Competition Agreement is unenforceable
for any reason, the

 

--------------------------------------------------------------------------------



 

maximum restrictions that are reasonable under the circumstances, as determined
by such court, will be substituted for any such restrictions held unenforceable.

 

4.5.         No Strict Construction.  The language used in this Employment
NonCompetition Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any person or entity.

 

4.6.         Governing Law.  This Employment Non-Competition Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of Delaware.

 

4.7.         Entire Agreement.  This Agreement represents the parties’ entire
understanding with respect to the subject matter contained herein and supersedes
any previous agreements, oral or otherwise, between the parties.

 

[remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------



 

This Employment Non-Competition Agreement is dated as of the date first written
above.

 

 

Employee

 

 

 

 

 

/s/ Sanjay Subramanian

 

Name: Sanjay Subramanian

 

 

 

 

 

Ocugen, Inc. (“Company”)

 

 

 

 

 

By:

/s/ Shankar Musunuri

 

 

Shankar Musunuri

 

 

 

Chairman and CEO

 

[Signature Page to Non-Competition Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

OCUGEN, INC.

EMPLOYEE NONDISCLOSURE AND BUSINESS IDEAS AGREEMENT

 

THIS EMPLOYEE NONDISCLOSURE AND BUSINESS IDEAS AGREEMENT (“Agreement”) by and
between the undersigned employee (“Employee”) and Ocugen, Inc., a Delaware
corporation (“Company”) is made effective as of the commencement date of
Employee’s employment with or provision of services to the Company, as
applicable.

 

RECITALS

 

A.            During such time that Employee is engaged by the Company in any
capacity, whether as an advisor, consultant or employee, and whether Employee is
engaged by the Company in only one or in more than one such capacity(ies) (the
“Period of Engagement”), Employee will personally generate, or be entrusted
with, information, ideas and materials which are the Company’s confidential and
proprietary property, including, without limitation, trade secrets, confidential
customer information and information related to other confidential and
proprietary matters of the Company.

 

B.            The Company has expended, and will continue to expend, substantial
time, effort and money to protect such confidential and proprietary Company
property and supplier and customer relationships, to service its suppliers and
customers and to provide Employee the opportunity and the resources to extend
the goodwill of the Company.

 

AGREEMENT

 

In consideration of and as a condition to the commencement of Employee’s
employment with or provision of services to the Company, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee and the Company hereby agree as follows:

 

1.             Confidentiality Obligations.

 

1.1.         During Engagement.  During the Period of Engagement, Employee will
not directly or indirectly use or disclose any Confidential Information (as
defined in Section 1.6, below) or Trade Secret (as defined in Section 1.7,
below) of the Company, except as authorized by and in the interest and for the
benefit of the Company.

 

1.2.         Trade Secrets Post-Engagement.  After the end, for whatever reason,
of the Period of Engagement, Employee will not directly or indirectly use or
disclose any Trade Secret of the Company.

 

1.3.         Confidential Information Post-Engagement.  After the end, for
whatever reason, of the Period of Engagement, Employee will not directly or
indirectly use or disclose any Confidential Information of the Company.

 

1.4.         General Skills and Knowledge.  Nothing in this Agreement shall
prevent Employee, after the end of the Period of Engagement, from using general
skills and knowledge gained while employed by or providing services to the
Company.

 

1.5.         Trade Secret Law.  Nothing in this Agreement shall limit or
supersede any common law, statutory or other protections of trade secrets where
such protections provide the Company with greater rights or protections than
provided for in this Agreement.

 

1.6.         Confidential Information.  The term “Confidential Information”
means all confidential and proprietary information of, about or related to the
Company, or provided to the Company by its customers, suppliers or affiliates,
that is not known generally to the public or the Company’s competitors. 
Confidential Information may include, but is not limited to: (i) all know-how
and other technical information relating to the products and services of the
Company, specifications, designs, processes, methods, know-how, plans, policies,
procedures, employees, legal and regulatory affairs, assets, discoveries,
inventions, trademarks, patents, patents pending, patent applications,
copyrights, copyright applications, scientific or technical data, research or
development, distribution, sales, marketing, expenses, business plans, financial
statements and data, customer and supplier lists, costs of goods, source code
and relationships with third parties; (ii) information which is marked or
otherwise designated or treated as confidential or proprietary by the Company;
and (iii) information received by the Company from others which the Company has
an obligation to treat as confidential.

 

--------------------------------------------------------------------------------



 

1.7.         Trade Secret.  The term “Trade Secret” has that meaning set forth
under applicable law.

 

1.8.         Exclusions.  Notwithstanding Sections 1.6 or 1.7, above, as
applicable, the terms “Confidential Information” and “Trade Secret” do not
include, and the obligations set forth in this Agreement do not apply to, any
information which:  (i) can be demonstrated by written evidence by Employee to
have been known by Employee prior to the Period of Engagement; or (ii) is or
becomes generally available to the public through no act or omission of
Employee.

 

2.             Non-Solicitation.  During the Period of Engagement and for a
period of twelve (12) consecutive months immediately thereafter, Employee shall
not directly or indirectly encourage any other provider of services to the
Company to terminate his/her employment with or provision of services to the
Company or solicit such an individual for employment or services in a manner
which would end or diminish that other Employee’s services to the Company. 
Nothing herein shall be interpreted to limit the ability of Employee to act as a
reference for another provider of services to the Company.

 

Also during the Period of Engagement and for a period of twelve (12) consecutive
months immediately thereafter Employee will not, directly or indirectly, solicit
or otherwise attempt to sell to any Restricted Customer (as defined below) any
goods or services that are substantially similar to those sold by the Company in
the 12 months prior to the termination of the Employee’s employment.  Restricted
Customer means any individual or entity (i) to whom or to which (A) the Company
sold its respective products or services in the twelve months prior to the
termination of Employee’s employment, or (B) the Company has sent a product
quotation to such potential customer for the Company’s products or services in
the six months prior to the termination of Employee’s employment and the Company
has continued to solicit such potential customer to close the sale related to or
in connection with such product quotation; or (ii) with whom/which Employee had
direct contact on behalf of the Company related to a sale or potential sale
during the 12 months preceding the termination of Employee’s employment.

 

3.             Business Idea Rights.

 

3.1.         Assignment.  The Company will own, and Employee hereby assigns and
agrees to assign to the Company, all rights in all Business Ideas (as defined in
Section 3.4, below) which Employee originates or develops either alone or
working with others during the Period of Engagement.  All Business Ideas which
are or form the basis for copyrightable works are hereby assigned to the Company
and/or shall be assigned to the Company or shall be considered “works for hire”
as that term is defined by United States copyright law.

 

3.2.         Disclosure.  During the Period of Engagement, Employee will
promptly disclose all Business Ideas to the Company.

 

3.3.         Execution of Documentation.  Employee, at any time during or after
the Period of Engagement, will promptly execute all documents which the Company
may reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.

 

3.4.         Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, that are (i) related to any
business engaged in or contemplated by the Company; (ii) originated or developed
during Employee’s working hours for the Company, or (iii) originated or
developed in whole or in part using materials, labor, facilities, or equipment
furnished by the Company.

 

4.             Return of Property.  Upon the end, for whatever reason, of the
Period of Engagement or upon request by the Company at any time, Employee shall
immediately return to the Company all property, documents, records, and
materials belonging and/or relating to the Company and all copies of all such
materials.  Upon the end, for whatever reason, of the Period of Engagement or
upon request by the Company at any time, Employee further agrees to destroy such
records maintained by Employee on Employee’s own computer equipment and to
certify in writing, at the Company’s request, that such destruction has
occurred.

 

5.             Employee Disclosures and Acknowledgments.

 

5.1.         Confidential Information of Others.  Employee certifies that
Employee has not, and will not, disclose or use during the Period of Engagement
any confidential information which Employee acquired as a result of any previous
employment or

 

--------------------------------------------------------------------------------



 

provision of services, or under a contractual obligation of confidentiality or
secrecy, before Employee became an employee of or provider of services to the
Company.  Employee has no prior obligations (written and oral), such as
confidentiality agreements or covenants restricting future employment or
consulting, that Employee has entered into which restrict Employee’s ability to
perform any services as an employee of or provider of services to the Company.

 

5.2.         Scope of Restrictions.  By entering into this Agreement, Employee
acknowledges and agrees that the scope of the restrictions contained in this
Agreement are appropriate, necessary and reasonable for the protection of the
Company’s business, goodwill and property rights, including the protection of
the Company’s Confidential Information and Trade Secrets.  Employee further
acknowledges and agrees that the restrictions imposed by this Agreement will not
prevent him/her from earning a living in the event of, and after, the end, for
whatever reason, of the Period of Engagement.

 

5.3.         Prospective Employers.  Employee agrees, during the term of any
restriction contained in this Agreement, to disclose this Agreement to any
entity which offers to Employee employment or the opportunity to provide
services.  Employee further agrees that the Company may send a copy of this
Agreement to, or otherwise make the provisions hereof known to, any of
Employee’s potential or future employers or business engagements.

 

6.             Miscellaneous.

 

6.1.         Entire Agreement; Amendment or Waiver.  This Agreement contains the
entire understanding between the parties with respect to the subject matter
hereof, and all prior discussions, negotiations, agreements, correspondence, and
understandings, whether oral or written, between Employee and the Company with
respect to the subject matter hereof, including, without limitation, any
Nondisclosure Agreement dated prior to this agreement, are here by superseded. 
No provision of this agreement may be amended or waived other than in writing by
the party against whom enforcement of such amendment or waiver is sought.

 

6.2.         Injunctive Relief.  The parties agree that damages will be an
inadequate remedy for breaches of this Agreement and in addition to damages and
any available relief, a court shall be empowered to grant injunctive relief
without the necessity of posting bond or other security.

 

6.3.         Governing Law.  This Agreement and all questions arising in
connection herewith shall be governed by and construed in accordance with the
laws of Delaware.

 

6.4.         Consideration.  Execution of this Agreement is a condition of
Employee’s commencement of employment with the Company.

 

6.5.         Severability.  The obligations imposed by, and the provisions of,
this Agreement are severable and should be construed independently of each
other.  The invalidity of one provision shall not affect the validity of any
other provision.

 

6.6.         Terminable-At-Will.  Nothing in this Agreement shall be construed
to limit the right of either party to terminate the employment at any time for
any or no reason with or without notice.

 

6.7.         Notwithstanding anything in this Agreement to the contrary, nothing
herein prohibits the Employee from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S. 
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  In connection
with any such activity, the Employee must identify any information that is
confidential and ask the Regulator for confidential treatment of such
information.  Despite the foregoing, the Employee is not permitted to reveal to
any third party, including any governmental, law enforcement, or regulatory
authority, information that is protected from disclosure by any applicable
privilege, including but not limited to the attorney-client privilege, attorney
work product doctrine and/or other applicable legal privileges.  The Company
does not waive any applicable privileges or the right to continue to protect its
privileged attorney-client information, attorney work product, and other
privileged information.  Notwithstanding any other provisions of this Agreement,
pursuant to 18 USC Section 1833(b), the Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a Company trade secret that is made: (a) confidentially to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) in a

 

--------------------------------------------------------------------------------



 

complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  If the Employee files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, the Employee may
disclose a Company trade secret to the Employee’s attorney and use the trade
secret information in related court proceedings, provided that Employee files
any document containing the trade secret information under seal and does not
disclose the trade secret, except pursuant to court order.

 

IN WITNESS WHEREOF, Employee and the Company have executed this Nondisclosure
and Business Ideas Agreement to be effective as of the date first above written.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Sanjay Subramanian

 

 

 

 

 

Date: September 10, 2019

 

 

 

COMPANY:

 

 

 

OCUGEN, INC.

 

 

 

 

 

By:

/s/ Shankar Musunuri

 

 

Shankar Musunuri

 

 

Chairman & CEO

 

 

 

 

 

Date: September 10, 2019

 

 

--------------------------------------------------------------------------------